DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witkowski (US 6,594,927).
	Referring to Claim 1: Witkowski discloses a container label comprising: a layer with an outward surface and an inward surface (Figure 2, #23); a removable cover (Figure 2, #25) disposed on top of the outward surface having an inner face containing a first adhesive (Figure 2, #22) and an outer face; and separately relocatable stickers disposed under the removable cover (Figure 2, #17); wherein the inward surface (Figure 2, of #19) contacts a second adhesive and is configured to adhere to the container’s surface (Figure 2, #22; col. 9, lines 35-38).
Referring to Claim 2: Witkowski discloses that the first adhesive contacts the outward surface such that in a first position the removable cover adheres to the outward surface and obscures the relocatable stickers and in a second position the removable cover releases from the outwards surface and exposes the relocatable stickers (Figure 2; col. 9, lines 10-25).
	Referring to Claim 3: Witkowski discloses that the container is a beverage container (Figure 2; col. 4, lines 26-27).
	Referring to Claim 4: Witkowski discloses that the outer face has an outer face field large enough to identify the beverage container’s beverage (Figure 2).
	Referring to Claim 5: Witkowski discloses that the outwards surface has an outward-surface field (Figure 5a, #23) large enough to identify the container’s beverage (Figure 5a, #20).
	Referring to Claim 6: Witkowski discloses that the relocatable stickers (Figure 2, #17) are next to the outward-surface field (Figure 2, #20).
	Referring to Claim 7: Witkowski discloses that the relocatable stickers bear indicia including an image containing pictures (Figure 2, #17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Witkowski (US 6,594,927) as applied to claim 1 above, and further in view of Sellars (US 6,613,410).
	Referring to Claims 8 and 9: Witkowski does not teach the type of adhesive on the layer or the cover. Sellars teaches a label with a layer permanently or semi-permanently adheres to the beverage container (col. 3, lines 50-54), and the removable cover permanently or semi-permanently adheres to the layer (col. 4, lines 44-50). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Sellars into the invention of Witkowski in order to provide a releasable or permanent attachment for the layers as desired, resulting in avoiding accidental removal of the label while allowing for the cover to be opened and closed as needed.
	Referring to Claims 10, 11, and 14: Witkowski does not necessarily teach that the layer and cover fully encircle the beverage. Sellars teaches a label with a layer that fully encircles a container (col. 3, lines 40-42). Although Sellars does not teach that the cover fully encircles the container, Sellars does teach that the cover portion can be as long as necessary to allow for enough printing space on the label. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of 
	Referring to Claim 12: Witkowski further teaches that the beverage container is selected from the group consisting of bottles, cans, and cups (Figure 2; col. 7, lines 40-42).
	Referring to Claims 13 and 15: Witkowski further teaches that the layer at least partially encircles the beverage container (Figure 2, #23).
	Referring to Claim 16: Witkowski further teaches that the removable cover at least partially encloses the beverage container (Figure 2, #25).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Witkowski (US 6,594,927) in view of Rea (US 6,086,702).
	Referring to Claim 17: Witkowski teaches a method of labeling a container comprising: supplying the label of claim 2 (see rejection of claim 2 above); mounting the label to a container (col. 9, lines 29-31), moving the removable cover from the first position to the second position (col. 9, lines 39-40), and removing the relocatable sticker (col. 3, lines 25-28). Witkowski does not teach attaching the sticker to the container. Rea teaches a method of labeling a container comprising removing a relocatable sticker (col. 2, lines 6-7), and attaching the relocatable sticker to the container (col. 2, lines 7-9). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Rea into the invention of Witkowski in order to provide a more informative or aesthetically pleasing device according to the desires of the user, as it is known to attach stickers to objects to personalize them.
	Referring to Claim 18: Witkowski further teaches that the container is a beverage container (Figure 2; col. 4, lines 26-27).
	Referring to Claim 19: Witkowski further teaches that the mounting label to the container step comprises mounting the label to the container during bottling (col. 3, lines 43-47).
	Referring to Claim 20: Witkowski does not teach that the label is applied after bottling. Rea teaches a method of labeling a container wherein the label is user applied after bottling (col. 1-2, lines 67-5). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Rea into the invention of Witkowski in order to provide a product which can be utilized by an end loader and reduces manufacturing costs by including it in the production of the product.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yaheil (US 2007/0095707) and Chen et al. (US 2009/0266826) both disclose labels with structural similarities to that of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA N JUNGE whose telephone number is (571)270-7816.  The examiner can normally be reached on M-F, 9AM-6PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTINA N JUNGE/Primary Examiner, Art Unit 3631